STATE OF MICHIGAN

                               COURT OF APPEALS



FLOYD KEMP,                                                   UNPUBLISHED
                                                              June 6, 2017
                 Plaintiff-Appellee,

v                                                             No. 330968
                                                              Osceola Circuit Court
TRACY ALLEN, doing business as QUALITY                        LC No. 15-014208-CK
PAINTING & POWER WASHING,

                 Defendant,

and

PIONEER STATE MUTUAL INSURANCE
COMPANY,

                 Defendant-Appellant.



Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

MARKEY, J. (concurring).


    I concur in result only.


                                                       /s/ Jane E. Markey




                                          -1-